Citation Nr: 0213760	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of a back injury.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This appeal is from September 1999 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The former declined to 
reopen the previously denied claim for service connection for 
residuals of a back injury.  The latter denied an increase in 
disability rating for varicose veins of the right leg.

The veteran's back claim was denied by a Board of Veteran's 
Appeals (Board) decision in June 1978, by unappealed rating 
decisions in January 1981, May 1985 and February 1987, and 
reopened and denied by a Board decision in December 1994.  
The United States Court of Appeals for Veterans Claims (then 
the U.S. Court of Veterans Appeals) affirmed the Board's 
December 1994 decision in June 1996.


FINDINGS OF FACT

1.  The Board of Veteran's Appeals denied service connection 
for residuals of a back injury in a December 1994 decision.

2.  Evidence presented or secured since December 1994 is not 
new, new but cumulative, or irrelevant to the question 
whether the veteran has residual disability from a back 
injury in service.

3.  The veteran's right leg has mild stasis changes below the 
ankle, tortuous, large varicose veins below the knees, 
without persistent ulceration.



CONCLUSIONS OF LAW

1.  The decision of the Board of Veterans' Appeals of 
December 1994 denying service connection for residuals of a 
back injury is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2001).

2.  Evidence presented or secured since December 1994 is not 
new and material to whether the appellant has residual 
disability from a back injury in service.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The schedular criteria for a disability rating in excess 
of 40 percent for varicose veins of the right leg are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.104, Diagnostic Code 7120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  No forms were necessary to prosecute 
either of the claims on appeal, and there is no issue as to 
providing instructions for submitting a substantially 
complete application.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the RO did not notify the veteran of evidence and information 
necessary prior to the rating decisions from which he 
appeals, the August 2000 statement of the case (SOC) provided 
such information as to reopening the back claim.  The RO 
subsequently afforded the veteran time to act on this notice, 
as is revealed by the lapse of time between the SOC and the 
March 2002 supplemental statement of the case (SSOC).  The 
March 2002 SOC for the varicose veins claim likewise informed 
the veteran about evidence and information necessary to 
substantiate that claim.  

The RO did not inform the veteran of what evidence or 
information he must submit and what evidence or information 
VA would obtain.  In the circumstances of this case, such 
omission is, at worst, harmless error, for the following 
reasons.  The RO's letter of July 2001 indicated VA's 
intention to obtain evidence on the veteran's behalf, which 
afforded more assistance than was required regarding the 
application to reopen the back claim.  Whereas the veteran 
indicated no treatment outside VA for his varicose veins, and 
VA records are constructive of record independent of the duty 
to assist, see Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
burden to obtain them is VA's, and any failure to so inform 
the veteran was harmless.  Regarding the application to 
reopen the back claim, the SOC informed the veteran of his 
ultimate burden to produce evidence to substantiate his 
claim.  The long history of the claim reveals that every item 
of evidence the veteran has asserted to be material to his 
claim is of record or has been reported by its putative 
custodian to be unavailable, and the veteran is aware of its 
unavailability.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
has obtained pertinent VA medical records.  The veteran has 
not revealed the existence of any others.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under prior 
law, VA had no duty to assist the veteran to develop evidence 
in support of his claim until the previously disallowed claim 
was reopened.  See Elkins v. West, 12 Vet. App. 209, 218 
(1999).  Moreover, the only evidence of which VA had notice 
that is not of record is the actual film of a January 1973 x-
ray study that VA in the past sought from the veteran 
repeatedly to no avail.  The veteran is well aware that he 
has never submitted the film.  In fact, a photocopy of a 
January 1973 x-ray negative is of record.  The requirement to 
notify the veteran of VA failure to obtain evidence is moot.  
See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA afforded the veteran an 
examination of his varicose veins.  No examination of the 
back is required unless the claim is reopened.  66 Fed. Reg. 
45,620 (Aug. 29, 2001); Elkins, 12 Vet. App. at 218.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  As discussed 
above, the veteran is aware that the January 1973 x-ray film 
has never been submitted.  There is no failure to obtain 
evidence to trigger this duty.

Whereas the SOC and SSOC of March 2002 reveals that the RO 
did apply the VCAA, the Board need not consider the due 
process implications of the Board's application in the first 
instance.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) 
(Board must consider prejudicial effects of consideration in 
first instance of law or regulation not initially considered 
by the RO; see also VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

II.  Reopening the Back Claim

When the Board in December 1994 denied the claim for service 
connection for residuals of a back injury, that decision was 
final.  38 U.S.C.A. § 7103 (West Supp. 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2001).  The claim may not be reopened 
and allowed unless new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1994 is 
of concern for the purpose of reopening the back claim.  For 
the purpose of determining whether evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require that 
evidence submitted since December 1994 "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Whether the veteran injured his back in service is not at 
issue.  It is documented in the service medical record that 
was before VA since the original denial of the claim.  The 
material issue has always been whether the veteran's current 
back condition is a residual of that injury.  The focus of 
prior adjudications has been proving that the veteran 
fractured a vertebra in service.  The veteran at various 
times reported to doctors that he did, or that he ruptured a 
disc, as he told Dr. Caudill in January 1971, according to 
the doctor's April 1978 statement submitted to VA in January 
1985.  The veteran long maintained that a missing x-ray 
report from the August 1963 hospitalization in service at the 
time of the injury would show the fracture.  In April 1994, 
VA obtained the August 1963 x-ray study report.  It stated 
there was no fracture.  That x-ray report was before the 
Board in December 1994.

The evidence submitted since December 1994 comprises 
outpatient records of February 1997 to July 2001 pertaining 
to other matters than the veteran's back, except for a 
September 2000 note of complaints of low back pain.  A non-VA 
x-ray study showed the intervertebral joint space narrowing 
when the x-ray was taken.  The outpatient diagnosis was 
lumbago without indication of nerve root 
compression/herniation on physical examination.

This evidence is new and it is not cumulative, in that prior 
x-ray studies informed of a probable or actual old 
compression fracture of the L-1 vertebra.  However, the note 
is immaterial to the veteran's claim.  It is uninformative 
about the reason for the joint space narrowing and it 
contains no information linking the current findings to the 
veteran's service.

The only other new evidence bearing on the veteran's low back 
is a December 1998 private radiologist's report on review of 
a January 12, 1973, x-ray film that the veteran provided.  
The physician noted a deformation of the L-1 vertebra 
possibly representing a depression deformity or fracture, but 
the veteran did not provide the film of the view in the 
series necessary to confirm the appearance.  The December 
1998 report was silent about the time, place, or cause of the 
apparent deformity.

The December 1998 report is cumulative evidence.  It 
corroborates a fact previously of record, i.e., that the 
veteran has a deformity of L-1.  In December 1994, the Board 
considered that fact, as reported in an April 1978 private 
medical report interpreting March 1977 films that also showed 
a depression of L-1.  A photocopy of the January 12, 1973, x-
ray film was presented or secured for the record in February 
1992 and was before the Board in December 1994.  In December 
1994, the Board also considered the April 1978 reviewer's 
report of treatment of the veteran in 1971 following an 
occupational back injury, at which time the veteran reported 
rupturing a disc in service.  The April 1978 reported 
commented that the March 1977 radiology report had noted the 
veteran's history of rupturing a disc in service and the 
March 1977 radiologist's opinion that the March 1977 findings 
appeared by history to be related to the reported injury in 
service.  Thus, the new, December 1998 report provides less, 
and no different, information than the Board considered and 
rejected in December 1994.

Where evidence is cumulative, it cannot meet the new and 
material evidence requirement to reopen a claim, and analysis 
need go no further.  Anglin v. West, 203 F.3d 1343, 1346-47 
(Fed. Cir. 2000).  Even if the December 1998 report were not 
cumulative, it is uninformative regarding whether the L-1 
deformity is a residual of an injury in service, consequently 
it is not material.

In sum, new and material evidence is not presented or 
secured, and the veteran's claim cannot be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


III.  Increased Rating for Varicose Veins of the Right Leg

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is rated 40 percent disabled by varicose veins of 
the right leg.  The rating criteria pertinent to his claim 
are as follows:

Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration is rated 40 percent 
disabling.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration are 
rated 60 percent disabling.  A 100 percent rating is awarded 
with the following findings attributed to the effects of 
varicose veins: Massive board-like edema with constant pain 
at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).

In a November 1999 statement in support of his claim, the 
veteran reported that varicose veins of his right leg caused 
persistent swelling, discoloration, skin condition and 
ulceration.

On VA examination in March 1998, the veteran reported 
tenderness and discomfort in the right leg.  The veteran 
reported difficulty driving a truck, his occupation, and 
missing some time from work because of his leg.  Examination 
revealed prominent and bulging varicosities of the posterior 
right calf without ulcerations or breakdown, but with 
evidence of venous congestion.  There was no cyanosis or 
discoloration.  The impression was prominent varicose veins 
of the right lower leg.  The examiner recommended continued 
wearing of support hose.

On VA examination in December 1999, the examiner reported 
review of the veteran's medical records.  The veteran 
reported considerable discomfort and tenderness of the right 
leg below the knee.  The veteran reported some ulceration and 
bleeding since the March 1998 VA examination.  He reported a 
recent motor vehicle accident in which his varicose veins 
prevented his reaching the brake properly.  Examination of 
the right leg revealed no cyanosis or clubbing.  There was 
some mild stasis change below the ankle.  There were 
significant, large, tortuous varicose veins below the knee, 
more posteriorly than anteriorly, varying from 0.7 mm to 
several mm wide.  The veteran reported that he had had a few 
episodes of bleeding and ulceration of the right leg, but the 
examiner saw no sign of ulcer, scars, bleeding, or any 
evidence of acute inflammatory process or cellulitis.  The 
diagnosis was significant prominent varicose veins of the 
right leg with no evidence of acute or active bleeding or 
ulceration.  The examiner noted the veteran used support 
hose.

VA outpatient records from February 1997 to July 2001 show no 
active complaint of varicose veins.  They are devoid of 
information on the status or other evidence of symptoms 
indicative of the level of disability, even in the extensive 
primary care clinic records, where such information would 
normally be recorded.  The veteran mentioned having varicose 
veins in June 1997.  In September 2000, his use of support 
hose was noted.  No bleeding or ulceration is shown in the 
extensive treatment records.

The criteria for a 60 percent rating differ from those of a 
40 percent rating in the requirement of persistent ulceration 
coincident with the criteria of the 40 percent rating.  
Alternatively, the persistent ulceration can coincide with 
persistent induration, the other criterion of a 60 percent 
rating that is not a criterion of a 40 percent rating.  
Comparison of the medical evidence to the rating criteria 
shows the veteran has none of the symptoms required for a 
rating greater than 40 percent.

The discomfort and occasional interference with his work is 
noted, 38 C.F.R. §§ 4.2, 4.10 (2001), but they are not a 
basis to find the varicose veins meet or nearly approximate 
the disability picture required for the next higher rating.  
See 38 C.F.R. § 4.7 (2001).  The various rating level in the 
rating schedule are intended compensate for considerable loss 
of working time from exacerbations.  38 C.F.R. § 4.1 (2001).  
Hence, even if the veteran has the occasional bleeding and 
ulceration that is nowhere corroborated in the several year's 
worth of records, such exacerbations are properly compensated 
at the 40 percent level.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2001).

The preponderance of the evidence is against granting an 
increased rating for varicose veins of the right leg.


ORDER

Whereas new and material evidence has not been presented or 
secured in support of a claim of entitlement to service 
connection for residuals of a back injury, the benefit sought 
on appeal is denied.

A disability rating greater than 40 percent for varicose 
veins of the right leg is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

